Case 1:18-cr-00501-RBJ Document 14 Filed 11/20/18 USDC Colorado Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Criminal Action No. 18-cr-00501-RBJ-3


UNITED STATES OF AMERICA,

      Plaintiff,

v.

DEON MCELRATHBEY,

     Defendant.
______________________________________________________________________

                         ORDER OF DETENTION
______________________________________________________________________

      THIS MATTER came before the court for a detention hearing on 11/19/2018, after

the Government moved for detention under 18 U.S.C. § 3142. Defendant, through

counsel, indicated to the Court that Defendant consented to detention, thus waiving the

right to a detention hearing and agreeing, voluntarily, to detention. See United States v.

Clark, 865 F.2d 1433, 1436 (4th Cir. 1989) (“We now hold that both the time requirements

and the detention hearing itself provided for in section 3142 are waivable.”)

      Defendant is serving a Bureau of Prisons sentence. The Indictment in this case

indicates the grand jury found probable cause to believe the offense(s) charged was

committed by the Defendant. Because he is currently in custody, Defendant did not

challenge the Government’s request for detention.



                                            1
Case 1:18-cr-00501-RBJ Document 14 Filed 11/20/18 USDC Colorado Page 2 of 2




       Accordingly, based on Defendant’s consent to detention, and the nature and

circumstances of the alleged offense, the Court finds by a preponderance of evidence

that no condition or combination of conditions of release will reasonably assure

Defendant’s appearance as required; and by clear and convincing evidence that no

condition or combination of conditions of release will reasonably assure the safety of any

other person and the community.

       IT IS ORDERED that Defendant is committed to the custody of the Attorney

General or his designated representative for confinement in a corrections facility

separate, to the extent practicable, from persons awaiting or serving sentences or being

held in custody pending appeal; and

       IT IS FURTHER ORDERED that Defendant is to be afforded a reasonable

opportunity to consult confidentially with defense counsel; and

       IT IS FURTHER ORDERED that upon order of this Court or on request of an

attorney for the United States, the person in charge of the corrections facility shall deliver

Defendant to the United States Marshal for appearances in connection with these

proceedings.

DATED: 11/20/2018
                                                         BY THE COURT:


                                                         _________________________
                                                         S. Kato Crews
                                                         United States Magistrate Judge

                                              2
